Citation Nr: 1544620	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-15 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an extension of a temporary total evaluation beyond April 30, 2012, based on the need for convalescence following a March 1, 2012, right foot surgery. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970 in the United States Army and from November 1971 to July 1973 in the United States Navy.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The September 2012 rating decision granted a temporary total evaluation for service-connected post-operative hammertoes, right foot, from March 1, 2012, to April 30, 2012, and continued a 10 percent evaluation thereafter. 

A review of the Virtual VA paperless claims processing system includes VA treatment records dating from January 2009 to March 2012 and from November 2013 to February 2014.  The Veterans Benefits Management System (VBMS) includes a brief from the Veteran's representative dated in November 2014. Other documents on Virtual VA and VBMS are either duplicative of the evidence of record or are not pertinent to the present appeal.

In the November 2014 brief, the Veteran's representative argued that the Veteran should have been awarded special monthly compensation, based on housebound criteria being met, from May 31, 2013, to June 30, 2013, based on the same criteria that granted the award in 2012.  Therefore, the Board refers the issue of entitlement to special monthly compensation, based on housebound criteria being met, from May 31, 2013, to June 30, 2013, to the Agency of Original Jurisdiction (AOJ) for initial adjudication.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an extension of a temporary total rating, based on the need for convalescence following the March 2012 surgery, beyond an initial period of six months, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's March 1, 2012 right foot surgery required convalescence for a period of at least six months.

CONCLUSION OF LAW

The criteria for the assignment of a temporary total rating through September 30, 2012, based on the need for convalescence following the Veteran's right foot surgery in March 2012, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to an extension of a temporary total rating based on convalescence due to a right foot hammertoe correction surgery performed on March 1, 2012. The Veteran essentially claims that the temporary total rating should be extended from May 1, 2012 to May 31, 2013, the date he underwent a second hammertoe correction surgery on his right foot, as the March 1, 2012 surgery did not correct his foot, and he was unable to work due to pain and discomfort.

As an initial matter, because the Board is granting the benefit sought on appeal to the full extent possible under 38 C.F.R. § 4.30 and remanding the remaining matter for further consideration, the Board finds that any error related to the VCAA is moot at this point.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A temporary total disability rating of 100 percent will be assigned from the date of hospital admission and continue for a period of one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative rituals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a) (adding that reductions in temporary total ratings are not subject to the requirements set forth in 38 C.F.R. § 3.105(e)).  An extension of one, two, or three months of a temporary total disability rating may be granted based on the factors enumerated above. 38 C.F.R. § 4.30(b)(1). Extensions of one to six months beyond the initial six-month temporary total disability rating may be made upon approval of the Veterans Service Center Manager. 38 C.F.R. § 4.30(b)(2).

As relevant here, the Court of Appeals for Veterans Claims has defined "convalescence" as "the stage of recovery following an attack of disease, a surgical operation, or an injury." See Felden v. West, 11 Vet. App. 427, 430 (1998) (defining "recovery" as "the act of regaining or returning toward a normal or healthy state").  

Here, the Veteran underwent right foot hammertoe correction surgery for his service-connected post-operative hammertoes, right foot with surgical removal 5th metatarsal head, on March 1, 2012 at a VA medical facility.  In a September 2012 rating decision, a temporary total evaluation based on surgery necessitating convalescence was assigned to the Veteran's right foot disability from March 1, 2012, the date of the surgery, to April 30, 2012.  The 10 percent rating for the right foot disability was reinstated effective May 1, 2012. 

As noted, temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following the treatment that led to convalescence.  Here, the treatment occurred on March 1, 2012.  Thus, the RO essentially granted a temporary total as of March 1, 2012, and pursuant to these provisions, granted a 1 month period of convalescene, beyond that. 

March 2012 discharge records following the right foot surgery indicate that the Veteran was instructed to limit activity on his right foot by bearing weight as tolerated while wearing a post-operative shoe.  In an August 2012 VA foot examination, the examiner noted the Veteran's March 2012 hammertoe correction surgery and stated that there was "very little motion at the level of the 1st MPJ."  Although the VA examiner opined that the Veteran's foot condition did not impact his ability to work, she provided that the Veteran "was still convalescing in regard to his foot surgery and home activities."  The VA examiner also revealed that the Veteran was using crutches on a regular basis, along with orthopedic shoes and a brace. 

The Veteran underwent a second right foot hammertoe correction surgery in May 2013 at the same VA medical facility.  In a March 2014 rating decision, the Veteran was assigned a temporary total evaluation for his right foot disability based on surgery necessitating convalescence, from May 31, 2013, the date of the second right foot surgery, to June 30, 2013.  The 10 percent rating was reinstated effective July 1, 2013.

May 2013 discharge notes following the Veteran's second right foot hammertoe correction surgery indicate that the Veteran was instructed to use crutches and to refrain from bearing weight on his right foot.  June 2013 VA treatment records indicate that Veteran reported that his right foot surgery sites "hurt a lot." 

Resolving reasonable doubt in favor of the Veteran, the Board finds that an extension of the total disability rating to a full six months beyond the treatment at issue, based on convalescence following surgery, is warranted.  As shown by the August 2012 VA examination report, the Veteran required regular use of crutches and was "still convalescing" over five months after the hammertoe correction surgery.  Moreover, the fact that the Veteran required additional hammertoe correction surgery on his right foot in May 2013 is highly indicative that he had not recovered from the March 2012 surgery. 

In sum, the evidence shows that the Veteran's March 2012 right foot surgery necessitated at least six months of convalescence following surgery. See 38 C.F.R. § 4.30(a), (b)(1).  Entitlement to three months of a total disability rating based on convalescence is therefore warranted, effective April 1, 2012, the first day of the month following treatment, in addition to an extension of three months beyond this initial total rating period.  See id.  Thus, as the RO already granted a temporary total starting the date of treatment in March through the month of April, the Board is granting an extension of a temporary total rating from May 1, 2012, through September 30, 2012.  Requests for further extensions of one or more months, up to six months, must be approved by the Veterans Service Center Manager and therefore cannot be adjudicated by the Board at this time.  See 38 C.F.R. § 4.30(b).  Accordingly, the Veteran's request for a further extension of a temporary total rating based on convalescence is addressed in the remand portion of this decision.


ORDER

An extension of temporary total rating based on convalescence following right foot surgery, from May 1, 2012, to September 30, 2012, is granted, subject to the laws and regulations governing monetary awards.


REMAND

While the Board has granted the Veteran an initial total disability rating for a period of three months for his right foot disability, in addition to a three-month extension, this does not represent the maximum extension time period available.  As such, the Veteran's claim remains in appellate status, particularly where, as here, the Veteran has asserted that he is entitled to a temporary total disability rating following the March 1, 2012 right foot hammertoe correction surgery until May 31, 2013, the date of his second right foot hammertoe correction surgery. 

Pursuant to 38 C.F.R. § 4.30(b)(2), the question of whether the Veteran is entitled to an additional extension of his temporary total disability rating beyond the initial six-month period may not be addressed by the Board in the first instance.  Instead, an extension of one to six months beyond the initial six-month period may only be made upon approval of the Veterans Service Center Manager. See 38 C.F.R. § 4.30(b)(2). As such, the Board finds that the AOJ should refer this matter to appropriate personnel for consideration pursuant to 38 C.F.R. § 4.30(b)(2).




Accordingly, the case is REMANDED for the following action:

1.	The AOJ should forward the case to the appropriate Veterans Service Center Manager for consideration of entitlement to an extension beyond the initial six-month period of a temporary total rating due to convalescence following right foot surgery in March 2012 under 38 C.F.R. § 4.30(b).

2.	Thereafter, adjudicate the issue of entitlement to an extension beyond the initial six-month period of a temporary total rating due to convalescence following right foot surgery in March 2012 under 38 C.F.R. § 4.30(b). If the benefit sought is not granted to the fullest extent, or to the Veteran's satisfaction, the Veteran and his representative should be furnished with a supplemental statement of the case and be provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


